IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JAMES MCGEE,                                : No. 228 MAL 2017
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ST. LUKE'S HEALTH NETWORK D/B/A             :
ST. LUKE'S HOSPITAL & HEALTH                :
NETWORK, AND JOHN P. BRUNO, DO,             :
MBA,                                        :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.

      Petitioner’s “Application for Leave to File a Response to the Answer of

Respondents to the Petition for Allowance of Appeal” is DENIED.

      Petitioner’s “Application for Leave to File a Reply to Answer of Respondents to

Petitioner’s Application for Leave to File a Response” is DENIED.